October 28, 2009 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E Washington, DC 20549 Re: Wyeth Request for Withdrawal of Post-Effective Amendment No. 1 (“Amendment”) to Registration Statement on Form S-3 (Registration No.333-141486) (the “Registration Statement”) Ladies and Gentlemen: On October 15, 2009, Wyeth (the “Company”) filed with the Securities and Exchange Commission (the “Commission”) the Amendment to the Registration Statement. The Amendment was intended to deregister and remove all securities that were registered for issuance that remain unsold under the Registration Statement. Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, the Company hereby requests the withdrawal of the Amendment. This withdrawal is requested by the Company because the Amendment was inadvertently filed on Form S-3/A rather than on Form POSASR.
